                              U        -.                             !j~i ~
   B9-A0148
     Case
   JUNE 10
              5:20-cv-00019-JPB-JPMINM~.TE P~EQUES~ TO STAFF CDFRM
                                     Document  37-8 Filed 08/28/20 Page 1 of 1 ~~~r~LJj7J
                                                                                PageID #: 309
   U. S. DEPARTHEICT OF JUSTICE                                                FEDER~ BUREAU OF PRISONS




  SUBJECT; (Briefly state your question or concern and the solution you are requesting.
  Continue on back, if necessary.   Your failure to be specific may result in no action being
  taken.   If necessary, you will be interviewed in order to successfully respond to your
  request.
                      ~                    ~              ~    s~b~~+          C~~fi 4~

~~~“-j                      P~c                                    ~
              ~Cr~-f~           b~          I         LI ~     /   ~   ‘~          L   1       ~ ~   ~   1’

~iZ~     /~‘~i
                            7   J ~     ~         r   b   ~            r~      ~   -v ~    1
                     P—~7~cc           /        p~c


                                            (Do not write below this   line>

  DISPOSITION;




 Record Copy    -   File;   Copy   —   Inmate

 PDF
                                            Prescribed by P5511


                                                              This form replaces BP—148.070 dated Oct 86
                                                              and BP—S148.070 APR 94


       IN SECTION 6 UNLESS APPROPRIATE ~
                                                                                           SECTION 6
